Pursuant to Ind. Appellate Rule 65(D), this
 Memorandum Decision shall not be
 regarded as precedent or cited before any                  Mar 11 2013, 10:06 am
 court except for the purpose of establishing
 the defense of res judicata, collateral
 estoppel, or the law of the case.



ATTORNEY FOR APPELLANT:                            ATTORNEY FOR APPELLEES:

REBECCA L. LOCKARD                                 STEPHEN W. VOELKER
Jeffersonville, Indiana                            Voelker Law Office
                                                   Jeffersonville, Indiana




                               IN THE
                     COURT OF APPEALS OF INDIANA

TOWN OF CLARKSVILLE, INDIANA                       )
                                                   )
       Appellant-Defendant,                        )
                                                   )
               vs.                                 )      No. 10A05-1202-CT-105
                                                   )
CHRIS CONTE and MARY ANN CONTE,                    )
                                                   )
       Appellees-Plaintiffs.                       )


                       APPEAL FROM THE CLARK CIRCUIT COURT
                          The Honorable Vicki L. Carmichael, Judge
                               Cause No. 10C04-0901-CT-19



                                         March 11, 2013


                MEMORANDUM DECISION - NOT FOR PUBLICATION


KIRSCH, Judge
       The Town of Clarksville, Indiana (“the Town”) appeals the trial court’s judgment in

favor of homeowners, Chris Conte (“Conte”) and Mary Ann Conte (together, “the Contes”),

in the Contes’ negligence action for damages suffered when sewage backed up into their

home from a town-owned sewer. On appeal, the Town contends that the trial court erred in

finding negligence and in calculating the Contes’ damages.

       We vacate the judgment of the trial court and remand with instructions.

                       FACTS AND PROCEDURAL HISTORY

       The Contes filed their negligence complaint on January 7, 2009. On December 5,

2011, the Contes filed a request for findings of fact and conclusions thereon. Appellees’ App.

at 2. Following a bench trial, the trial court found the Town breached its duty to the Contes

and awarded them damages in the sum of $28,644.47, “with post-judgment [interest] of 8%.”

Appellees’ App. at 6. The Town now appeals.

                             DISCUSSION AND DECISION

       The Town contends that the trial court erred in finding that the Town was negligent

when it breached a duty owed to the Contes. Here, the Contes filed a request for findings of

fact and conclusions thereon. Appellees’ App. at 2. Thus, our standard of review arises from

that request. In reviewing an order in which the trial court makes findings of fact and

conclusions thereon, our standard of review is well-settled:

       First, we determine whether the evidence supports the findings and second,
       whether the findings support the judgment. In deference to the trial court’s
       proximity to the issues, we disturb the judgment only where there is no
       evidence supporting the findings or the findings fail to support the judgment.
       We do not reweigh the evidence, but consider only the evidence favorable to
       the trial court’s judgment. Challengers must establish that the trial court’s

                                              2
       findings are clearly erroneous. Findings are clearly erroneous when a review
       of the record leaves us firmly convinced a mistake has been made. However,
       while we defer substantially to findings of fact, we do not do so to conclusions
       of law. Additionally, a judgment is clearly erroneous under Indiana Trial Rule
       52 if it relies on an incorrect legal standard. We evaluate questions of law de
       novo and owe no deference to a trial court’s determination of such questions.

Thalheimer v. Halum, 973 N.E.2d 1145, 1149-50 (Ind. Ct. App. 2012) (quoting McCauley v.

Harris, 928 N.E.2d 309, 313 (Ind. Ct. App. 2010), trans. denied). The purpose of making

special findings is to provide parties and reviewing courts with the theory upon which the

judge decided the case so that the right of review for error might be effectively preserved.

Willett v. Clark, 542 N.E.2d 1354, 1357 (Ind. Ct. App. 1989).

       In order to prevail on a claim of negligence the plaintiff must show: (1) duty owed to

plaintiff by defendant; (2) breach of duty by allowing conduct to fall below the applicable

standard of care; and (3) compensable injury proximately caused by defendant’s breach of

duty. Williams v. Cingular Wireless, 809 N.E.2d 473, 476 (Ind. Ct. App. 2004) (citing King

v. Ne. Sec., Inc., 790 N.E.2d 474, 484 (Ind. 2003)), trans. denied.

       Following the trial, the trial court entered the following findings and conclusions:

             1. The Plaintiffs own property at 110 Plum Lake Court, Sellersburg,
       Indiana, which is provided sewer services through the Town of Clarksville
       through American Water Company.

             2. The sewer lines backed up and flooded Plaintiffs’ home on April 23
       and April 24, 2008.

               3. It is the duty of a municipal corporation to maintain its drainage so
       as to prevent injury to property. City of Cannelton v. Bush, 91 N.E. 359 (Ind.
       Ct. App. 1910).




                                              3
               4. Defendant1 offered testimony from Matt Taylor of American Water
        who stated “Clarksville has a duty to maintain and repair sewers and to inspect
        and to clean periodically.” He testified about a repair that had been done on
        this particular line 5-8 years prior and that the line was cleaned then. He said
        they do not regularly inspect lines unless there’s an indication or a problem,
        although they regularly clean lines. However, he could not testify about the
        specific maintenance schedule or when this line was cleaned prior to the date
        in question.

               5. Clarksville has a duty to maintain the sewer lines to prevent injury to
        property or owners. Clarksville has been negligent in that duty.

               6. Plaintiffs’ home was damaged as a result of Clarksville’s negligence
        in maintaining and inspecting the sewer line.

                7. Because Plaintiffs remodeled their basement, rather than simply
        repairing the damage, the Court finds damages based on Plaintiffs’ submitted
        exhibits. Exhibit 6 reflected an estimate for clean-up of $22,971.59, and
        Plaintiffs’ uncontested estimation of damaged personal property was $5,672.88
        for total damages of $28,644.47.

              IT IS THEREFORE CONSIDERED, ORDERED, ADJUDGED AND
        DECREED that the Plaintiffs, Chris Conte and Mary Ann Conte, are granted a
        judgment against the Defendant, Town of Clarksville, Indiana, in the sum of
        $28,644.47, with post-judgment of 8%.

Appellees’ App. at 5-6.

        The findings entered by the trial court must serve as an adequate basis for the legal

result reached in the judgment. Town of Rome City v. King, 450 N.E.2d 72, 77 (Ind. Ct. App.

1983). Where special findings are made by the trial court, they must be sufficient to disclose

a valid basis for the legal result reached in the judgment. Id. The purpose of special findings

is to provide the parties and reviewing court with the theory upon which the dispute was



        1
         The trial court was incorrect in finding that Taylor was the Town’s witness; the Town did not offer
any witnesses. Taylor testified as a witness for the Contes. Tr. at 63.


                                                     4
resolved. Id. Whether special findings are adequate depends upon whether they are

sufficient to disclose a valid basis under the issues for the legal result reached in the

judgment. Willett, 542 N.E.2d at 1357. In reviewing special findings, the appellate court

may not affirm the trial court’s judgment on any ground that the evidence supports, but

instead, must determine if specific findings are adequate to support the trial court’s decision.

Id.

       Here, the trial court made only two factual findings—Finding (1) that the plaintiffs

owned the real estate here at issue and Finding (2) that the sewer backed up and flooded the

Contes’ home on April 23 and 24, 2008. Findings (3), (5) and (6) are legal conclusions.

Finding (4) is not a finding of fact, but, rather, is only the observation that certain evidence

was introduced.

       These findings are not sufficient to support the judgment that: (1) the Town had a

duty; (2) breached that duty by allowing conduct to fall below the applicable standard of care;

(3) the Contes’ injury was proximately caused by the Town’s breach; and (4) the damages are

appropriate.

       First, it is unclear whether the trial court considered the over-night incident giving rise

to the Contes’ claim to be one event or two separate events, and if the latter, which of the two

events the trial court was addressing.

       Second, the trial court has not made findings regarding how the Town’s actions or

inactions constituted a breach, when that breach occurred and how that breach proximately

caused the Contes’ loss.


                                                5
       Finally, the trial court does not make clear how it calculated the damages and what

elements of damage were proximately cause by the Town’s negligence.

       Therefore, under the authority of Appellate Rule 66 (C)(7) and (8), we remand with

instructions that the trial court enter more specific findings and conclusions to support its

judgment. On remand, the trial court is free under Trial Rule 52(B) to:

       open the judgment, . . . take additional testimony, amend or make new findings
       of fact and enter a new judgment or any combination thereof if:

              (1)    the judgment or findings are either against the weight of the
                     evidence, or are not supported by or contrary to the evidence;

              (2)     special findings of fact required by this rule are lacking,
                     incomplete, inadequate in form or content or do not cover the
                     issues raised by the pleadings or evidence;

              (3)    special findings of fact required by this rule are inconsistent
                     with each other; or

              (4)    the judgment is inconsistent with the special findings of fact
                     required by this rule.

       Vacated and remanded with instructions.

MATHIAS, J., and CRONE, J., concur.




                                             6